DETAILED ACTION

Applicants’ response filed 9/13/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 6, 9-11 and 16-18 are pending. 
Rejections under 35 USC 112 are maintained and reformulated in view of amendments filed. 
Application is pending. 

Response to Arguments
Applicants’ arguments with respect to claims have been considered but are moot because the new ground of rejection is presented herein in view of the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 9-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 1 recites: 

    PNG
    media_image1.png
    752
    617
    media_image1.png
    Greyscale

The claim states, “…preforming…polar encoding on a mother code having a length of N bits long…performing…rate matching on the mother code to obtain M encoded bits and a bit sequence having a length of (N-M) bits long, wherein N is m raised to the power of an integer…”
It is not clear if the M encoded bits are the only bits that are transmitted or if the bit sequence that has a length of N-M bits is also transmitted. The claim does not clarify the relationship between the M encoded bits and the bit sequence. 
Essential elements are missing linking the M encoded bits with the bit sequence. 
Then the claim states, “…transmitting…the M encoded bits…generating…a to-be-sent bit sequence…” 
It is not clear how the M encoded bits and to-be-sent bit sequence are related. 
Is the bit sequence mentioned earlier in the claim the same as the to-be-sent bit sequence? Applicants are reminded to use the same terminology throughout the claim to avoid ambiguity. 
Essential elements are missing from the claims. 
The next paragraph in the claim states, “…sending…the generated bit sequence in response to receiving a negative acknowledgement…”
What bit sequence is being referred to here in the claim? 
The claim mentions “M encoded bits”, “bit sequence” with N-M bits long, a “to-be-sent bit sequence” and “the generated bit sequence” throughout the claim. 
It is not clear exactly what sequence of bits is transmitted and when. It is not clear Applicants intend some of these to be the same bits.
Essential elements are missing from the claims. 
Independent claims 5 and 10 are rejected for similar reasons and require corrections as well. Respective dependent claims are rejected at least based on dependency. Applicants are requested to review all claims and make corrections accordingly. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to formulate claim language that clearly defines the novelty of the application in a clear manner. 















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112